Citation Nr: 0010129	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-15 563A	)	DATE
	)
	)


THE ISSUE

Whether an October 1998, Board decision which denied an 
evaluation greater than 30 percent for the veteran's organic 
brain syndrome was clearly and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

We note, as a preliminary matter, that review of the 
veteran's claims file reveals that the veteran's widow 
appears to have raised claims for accrued benefits in 
communications she has sent to VA.  These issues are referred 
to the RO for the appropriate action.  

Also, she appears to have disagreed with the administrative 
determination that she is not eligible for death pension.  
However, our review of the claims file does not show that her 
original application for death pension is of record, or that 
this issue has been perfected.  Thus, this matter is also 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1950 to August 1953.

2.  In an undated letter, the veteran's widow stated that the 
veteran died.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, it appears, from our review of the claims 
folder, that the veteran died during the pendency of the 
appeal.  Specifically, the veteran's widow sent a letter 
wherein she stated that her husband had died.  We also note 
that there is an administrative determination from the 
Boston, RO, showing that she did not meet preliminary income 
limitation requirements for consideration of death pension.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


